UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 6, 2011 Unigene Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 0-16005 22-2328609 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 81 Fulton Street, Boonton, New Jersey (Address of principal executive offices) (Zip Code) (973) 265-1100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. (d)Effective September 6, 2011, the Board of Directors of Unigene Laboratories, Inc. (the “Company”) elected Theron Odlaug to serve as a director of the Company and has appointed Mr. Odlaug to serve on the Compensation Committee and the Nominating and Corporate Governance Committee of the Board.Mr. Odlaug received an option to purchase 30,000 shares of the Company’s common stock, which option will vest in equal installments of 1/3 over a period of three years, and such other compensation in accordance with the Company’s director compensation policies as described in the section “Corporate Governance—Director Compensation” of the Company’s definitive proxy statement on Schedule 14A filed with the Securities Exchange Commission on April 21, 2011.The Company issued a press release announcing the foregoing, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Document Description Press Release dated September 7, 2011 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIGENE LABORATORIES, INC. By: /s/Gregory T. Mayes Gregory T. Mayes, Vice President Corporate Development and General Counsel Date:September 7, 2011 3 EXHIBIT INDEX Exhibit No. Document Description Press Release dated September 7, 2011 4
